DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2021 has been entered.

Response to Amendment
This action is in response to the remarks filed on 08/10/2021.
The amendments filed on 08/10/2021 have been entered. Accordingly claims 1-34 remain pending. Claims 1, 5, 20, and 21 are presently amended.

Response to Arguments
Applicant's arguments regarding the 35 USC 103 rejection of claims 1 and 20, filed 08/10/2021 have been fully considered but they are not persuasive. 

In response, examiner first notes that even with the claim amendment deleting the term “thereby” from claims 1 and 2, the limitation “minimizing the number of intra-op patient imaging scans required to return the patient to the registration position after the movement of the patient” remains a recitation of an intended result. However, this intended result is no longer tied to a particular claimed active step, as a result of the deletion of the term “thereby”. This introduces issues of indefiniteness with regards to what the boundaries and scope of the claim are, which are discussed in detail below under the 35 USC 112 section of this Office Action. Since the claim does not recite a particular algorithm or process used to achieve the intended result, how the result is achieved in the prior art is not in question but rather that the prior art references are able to achieve the intended result of minimizing the number of intra-op patient imaging scans required and therefore the prior art references do in fact teach each and every limitation of the claims. 
Applicant’s arguments, see page 10 of Remarks with respect to the 35 USC 103 rejection of amended claims 5 and 21 have been fully considered and are persuasive.  The prior art rejections of claims 5 and 21 and dependents thereof have been withdrawn. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/164347, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Claims 2, 9-10, 16-19, 25, 31-34 of the instant application are not supported by the contents of the provisional application (62/164347). 
Regarding claim 2, the provisional application does not disclose a triple-axis gyrometer, a triple-axis accelerometer, and a triple-axis magnetometer. 
Regarding claims 9 and 24, the provisional application does not disclose at least one of a visual and an audible notification.
Regarding claims 10 and 25, the provisional application does not include reference lines reflecting updated orientations for surgical procedural steps.
Regarding claims 16 and 31, the provisional application does not disclose an animated representation of a surgical implant.
Regarding claims 17 and 32, the provisional application does not disclose an animated representation of a surgical tool.
Regarding claims 18 and 33, the provisional application does not disclose a representation of surgical steps.
Regarding claims 19 and 34, the provisional application does not disclose an animated representation of surgical steps.

Allowable Subject Matter
Claims 5 and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Claims 6-11 and 22-26 would also subsequently be allowable over the prior art of record at least due to their dependency upon claims 5 and 21 which contain allowable subject matter. 
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to disclose or suggest “wherein the patient scan includes an x-ray scan in which the visual representation of the initial anatomic image information is displayed on a grid” of claim 5 and analogous limitation of claim 21 in combination with intervening limitations of claims 1 and 20. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites the limitation “[...] software instructions causing a CPU to perform the steps of [...] minimizing the number of intra-op patient imaging scans required to return the patient to the registration position after the movement of the patient”. Claim 20 also recites “minimizing the number of intra-op patient imaging scans required to return the patient to the registration position after the movement of the patient”. These limitations recite an intended result, however how this result is achieved is not adequately disclosed in the specification. Particularly with respect to claim 1, the algorithm that the CPU uses to achieve the claimed intended result has not been disclosed. The most relevant disclosure appears to be in paragraphs [0006], [0020], [0023] of the pre-grant publication of the instant application.  However, these sections merely disclose that using a system and method of the disclosure, e.g. “sensor 100 and surgery assist computer 102” in [0020], results in reducing or minimizing x-ray radiation exposure of the patient. The disclosure fails to adequately disclose an algorithm, process, or method step that details how the claimed intended result of “minimizing the number of intra-op patient imaging scans required to return the patient to the registration position after the movement of the patient” is achieved. 

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a microcontroller [...] the system memory including software instructions causing a CPU to perform the steps [...]” which renders the claim indefinite. It is unclear whether the “microcontroller” and the “CPU” are the same or different. For the present purposes of examination, they have been interpreted as being the same. Further clarification is required.
Claims 1 and 20 recite “minimizing the number of intra-op patient imaging scans required to return the patient to the registration position after the movement of the patient” which renders the claim indefinite. This limitation is an intended result and does not provide a clear indication of the scope covered by the language and does not have well defined boundaries. One of ordinary skill in the art would not know what structures/steps are covered by the limitation. For the present purposes of examination, the limitation has been interpreted as being achieved by a system/method using the claimed positional sensor to monitor information associated with movement of the patient that is reflected on a display, which is consistent with additional claim limitations and the description provided in e.g. [0006] of the pre-grant publication of the instant application. Examiner notes that this is the portion of the specification that applicant indicates 
Claims dependent upon a claim rejected under 35 U.S.C. 112(b) are also rejected under the same statute because they each inherit the indefiniteness of the claim(s) they respectively depend upon. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, and, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Revie et al. (US 2008/0269596, October 30, 2008, Applicant submitted prior art via the IDS, hereinafter “Revie) in view of Ben-Haim et al. (US 2001/0044578, November 22, 2001, hereinafter “Ben-Haim”), Chien et al. (US 2016/0058320, filed August 28, 2014, hereinafter “Chien”), and Sarin et al. (US 2003/0153829, August 14, 2003, hereinafter “Sarin”).
Regarding claims 1 and 20, as best understood in light of the 35 USC 112(b) rejection stated above, Revie discloses a visual orientation surgery assist system for minimizing intra-op radiographic imaging scans of a patient (and corresponding method) (“Orthopaedic operating systems, operating rooms, computer aided surgical methods, trackable implants, instruments and surgical planning and IGS software applications are described. The integrated surgical system is for use in an orthopaedic operating room to enable a surgeon to carry out a computer aided surgical procedure on a subject.” abstract), comprising:  
(“The position sensors in implantable marker 30 and tool 28 typically comprise sensor coils, in which electrical currents are induced to flow in response to the magnetic fields produced by field generator coils 32. [...] signal processing and transmitter circuits in each position sensor generate and transmit signals that are indicative of the location and orientation of the sensor” [0214-0215]; “Two non-parallel sensor coils may be used to measure the magnetic field flux due to the field generator coils, in order to determine six location and orientation coordinates (X, Y, Z directions and pitch, yaw and roll orientations) of the sensor.” [0217]); and
 a computerized display system including a display (“surgical site display device 7” Fig.  1 and corresponding description, “large scale display 8” Fig. 1 and corresponding description; display 12, Fig. 9 and corresponding description), a receiver receiving the information from the positional sensor (“signal processing and transmitter circuits in each position sensor generate and transmit signals that are indicative of the location and orientation of the sensor. These signals are received by a receiving antenna (shown, for example, in FIG. 14A), which is coupled to computer 36. The computer processes the received signals, together with a representation of the signals used to drive field generator coils 32, in order to calculate location and orientation coordinates of implantable marker 30 and tool 28. The coordinates are used by the computer in driving display 12, which shows the relative locations and orientations of the tool, screw and other elements (such as prosthetic implants) to which markers or position sensors have been fixed.” 0215), a microcontroller operatively coupled to the receiver and to the display and having access to system memory (“control system 9” Fig. 1 and corresponding description; “computer 36” Fig. 9 and corresponding description), the system memory including software instructions causing a CPU ([0379-0380]) to perform the steps of: 
receiving initial anatomic image information of a patient scan taken at a registration position of the patient (“The orthopaedic operating system 1 also includes an X-ray or X-ray fluoroscopy based imaging sub-system 5 which can be used to capture images of the patient on the operating table 2 to either pre, intra or post-operatively. In one embodiment, the X-ray imaging system provides a part of an auto-registration feature of the orthopaedic operating system 1 as will be described in greater detail below.” [0175]; also see pre-operative registration procedure [0197], [0200], [0213]); 
displaying a visual representation of the initial anatomic image information on the display (“graphical representations of the implants, instruments and other elements are displayed so as to provide a visual guide to the surgeon” [0332]; also see [0177], [0181], [0185]); 
receiving subsequent positional information from the positional sensor associated with movement of the patient (“the tracking system continues to track the positions of the instruments, implants and bones at step 696” [0332]); 
updating the display to reflect the subsequent positional information with respect to the initial positional information (“and the displays are continuously updated to provide a real time display of the elements within the tracking system” [0332]); and 
receiving an intra-op radiographic image comprising a new anatomic image information of the patient substantially matching the initial anatomic image information (“X-ray or X-ray fluoroscopy based imaging sub-system 5 which can be used to capture images of the patient on the operating table 2 to either pre, intra or post-operatively” [0175]; also see “It is also possible to capture images of the patient's body parts intra-operatively and use those images in the image guided or navigated surgical steps” [0192]);
minimizing the number of intra-op patient imaging scans required to return the patient to the registration position after the movement of the patient (“Then at step 696, the surgeon begins the implantation procedure during which the positions of instruments, implants and other elements used by the surgeon are tracked by the tracking system and graphical representations of the implants, instruments and other elements are displayed so as to provide a visual guide to the surgeon. The surgeon can select what images and/or combinations of images to display on whichever of the display devices he finds most convenient as indicated by step 698. At step 700, if the surgical procedure has not been completed, then as schematically indicated by line 702, the tracking system continues to track the positions of the instruments, implants and bones at step 696 and the displays are continuously updated to provide a real time display of the elements within the tracking system.” [0332]; position tracking is monitored using the tracking system and therefore would result in minimizing the number of intra-op patient imaging scans required to return the patient to the registration position after the movement of the patient; examiner notes that this limitation recites an intended result and has been interpreted for the present purposes of examination, as stated above with respect to the 35 USC 112(b) rejection).
at the registration position.
However, Ben-Haim teaches, in the same field of endeavor, receiving initial anatomic image information of a patient scan taken at a registration position of the patient (“before surgery the position determining system is calibrated by sequentially determining the positions of the reference elements relative to the body. Preferably, an image of the body is produced which includes the reference elements attached to the body, for example, by CT, MRI or X-ray imaging, and the positions of the reference elements are registered on the image.” [0051]; also see “previously-acquired CT images of the body of patient 32” [0149]); and receiving initial positional information from the positional sensor positioned on the patient at the registration position (“before surgery the position determining system is calibrated by sequentially determining the positions of the reference elements relative to the body.” [0051]; “receiving and processing signals from the reference coordinate sensing device to determine signal-based coordinates thereof, and registering the image-based and signal-based coordinates to determine a coordinate transformation therebetween.” [0053]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Revie with receiving initial positional information from the positional sensor positioned on the patient at the registration position as taught by Ben-Haim in order to calibrate the tracking system ([0051] of Ben-Haim). 
Although Ben-Haim suggests designating the initial positional information as an origin in three-dimensional space based on the initial anatomic image information (“A coordinate transformation, for example, a transformation matrix, is determined so as to register the signal-based coordinates with the image-based coordinates and to transform the coordinates from one coordinate system to the other. Normally, element 20 does not move during a surgical procedure, so that the signal- and image-based coordinates will remain in registration.” [0143]-[0144]), Revie modified by Ben-Haim fails to expressly teach designating the initial positional information as an origin in three-dimensional space based on the initial anatomic image information.
However, Chien teaches, in the same field of endeavor, designating the initial positional information as an origin in three-dimensional space based on the initial anatomic image information (“at least one of the modules can help to establish a reference 3D location in the operating room, particularly where the at least one of the modules is stationary. In some embodiments, the modules can include a resetting or "zeroing" function that allows a user to selectively set an initial relative position and/or orientation of the modules to zero. Subsequent changes in the relative positions and/or orientations of the modules can then be measured and displayed to the user so that the user knows when a desired change in position and/or orientation of the modules has been reached.” [0026]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Revie modified by Ben-Haim with designating the initial positional information as an origin in three-dimensional space based on the initial anatomic image information as taught by Chien in order to indicate to a user when a desired change in orientation or position has been achieved ([0026] of Chien). 

However, Sarin teaches, in the same field of endeavor, when the patient is returned to the registration position, receiving a new positional information from the sensor substantially matching the initial positional information (“The physician will then return the femur to a natural reference position, "position 1" established in step 154 above. This position is achieved by moving the femur to a position in which the orientation of the femoral tracking marker approximately matches the orientation previously initialized (in step 156).” [0077]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Review with when the patient is returned to the registration position, receiving a new positional information from the sensor substantially matching the initial positional information as taught by Sarin in order to compare pre-operative and post-operative metrics to ensure accuracy of surgical procedure ([0064], [0078]-[0070] of Sarin). 
Regarding claim 4, Revie further discloses wherein the subsequent position information transmitted by the positional sensor includes pitch, yaw and roll information (“in order to determine six location and orientation coordinates (X, Y, Z directions and pitch, yaw and roll orientations) of the sensor.” [0217]).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Revie in view of Ben-Haim, Chien, and Sarin as applied to claim 1 above and further in view of Mahfouz (US 2016/0157751 A1).
Regarding claim 2, Review modified by Ben-Haim, Chien, and Sarin discloses the limitations of claim 1 as stated above. Revie further discloses wherein the positional sensor includes a triple-axis magnetometer ([0217]).
Review fails to disclose wherein the positional sensor also includes a triple-axis gyrometer and a triple-axis accelerometer.
However, Mahfouz teaches, in the same field of endeavor, wherein the positional sensor also includes a triple-axis gyrometer and a triple-axis accelerometer (“each IMU 1002 includes three gyroscopes, three accelerometers, and three Hall-effect magnetometers (set of three, tri-axial gyroscopes, accelerometers, magnetometers) that may be integrated into a single circuit board or comprised of separate boards of one or more sensors (e.g, gyroscope, accelerometer, magnetometer) in order to output data concerning three directions perpendicular to one another (e.g., X, Y, Z directions).” [0036]; also see [0457]).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Revie with wherein the positional sensor also includes a triple-axis gyrometer and a triple-axis accelerometer as taught by Mahfouz in order to provide more robust sensing capability. 

Regarding claim 3, Revie modified by Ben-Haim, Chien, Sarin and Mahfouz discloses the limitations of claim 2 as stated above. Revie further discloses the subsequent positional information comprising pitch, yaw and roll information (“in order to determine six location and orientation coordinates (X, Y, Z directions and pitch, yaw and roll orientations) of the sensor.” [0217]).

 However, Mahfouz further teaches wherein the positional sensor further includes a computing component programmed with a fusion algorithm ([0457]) that combines outputs of the triple-axis gyrometer, the triple-axis accelerometer, and the triple-axis magnetometer ([0457]) into the subsequent positional information comprising pitch, yaw and roll information ([0336]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Revie with wherein the positional sensor further includes a computing component programmed with a fusion algorithm that combines outputs of the triple-axis gyrometer, the triple-axis accelerometer, and the triple-axis magnetometer into the subsequent positional information comprising pitch, yaw and roll information as taught by Mahfouz in order to provide more robust sensing capability.

Claims 12-19 and 27-34 are rejected under 35 U.S.C. 103 as being unpatentable over Revie in view of Ben-Haim, Chien, and Sarin as applied to claim 1 above and further in view of Lightcap et al. (US 2011/0320153, applicant submitted prior art via the IDS, hereinafter “Lightcap”).
Regarding claims 12 and 27, Revie modified by Ben-Haim, Chien, and Sarin discloses the limitations of claim 1 as stated above. Although Revie discloses tracking an updating to a display the position an anatomical body part (e.g. [0276]), and moving a virtual representation of ([0358]; also see [0185]) and Sarin teaches moving a reference plane of anatomy in a graphical model ([0071]), Revie fails to disclose wherein the visual representation of the initial anatomic image information on the display includes an animated virtual representation of an anatomical body part associated with a location of the positional sensor on the patient's anatomy.
However, Lightcap teaches, in the same field of endeavor, wherein the visual representation of the initial anatomic image information on the display includes an animated virtual representation of an anatomical body part associated with a location of the positional sensor on the patient's anatomy (“graphical models (e.g., CAD models of implants, instruments, anatomy, etc.), graphical representations of a tracked object (e.g., anatomy, tools, implants, etc.), digital or video images” [0039]; also see “For example, utilizing pose data from the tracking system, the surgical system 10 is able to associate the physical anatomy (i.e., physical space) with a representation of the anatomy (such as an image displayed on the display device 23) (i.e., image space). Based on tracked object and registration data, the surgical system 10 may determine, for example, a spatial relationship between the image of the anatomy and the relevant physical anatomy (i.e., between the image space and the physical space). Knowing this relationship, the image of the anatomy (e.g., displayed on the display device 23) can be made to move in correspondence with the movement of the relevant tracked physical anatomy.” [0043]). 
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Revie with wherein the visual representation of the initial anatomic image information on the display includes an animated virtual representation of an anatomical body part associated with a location of the 

Regarding claims 13 and 28, Revie modified by Ben-Haim, Chien, Sarin and Lightcap discloses the limitations of claim 12 as stated above, but Revie fails to disclose wherein the subsequent positional information updated to the display includes animation of the animated virtual representation of the anatomical body part.
However, Lightcap further teaches discloses wherein the subsequent positional information updated to the display includes animation of the animated virtual representation of the anatomical body part (“the image of the anatomy (e.g., displayed on the display device 23) can be made to move in correspondence with the movement of the relevant tracked physical anatomy.” [0043]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Revie with wherein the subsequent positional information updated to the display includes animation of the animated virtual representation of the anatomical body part as taught by Lightcap in order to enhance a clinician’s visual guidance during a procedure.

Regarding claims 14 and 29, Revie modified by Ben-Haim, Chien, Sarin and Lightcap discloses the limitations of claim 13 as stated above, and Revie further discloses wherein the animation of the animated virtual representation of the anatomical body part includes animations representing movement of the anatomical body part in three-dimensional space (tracking performed in three-dimensional space: “determine six location and orientation coordinates (X, Y, Z directions and pitch, yaw and roll orientations) of the sensor” [0217]).

Regarding claims 15 and 30, Revie modified by Ben-Haim, Chien, Sarin and Lightcap discloses the limitations of claim 14 as stated above but Revie fails to disclose wherein the animation of the animated virtual representation of the anatomical body part includes two-dimensional animations representing movement of the anatomical body part in three-dimensional space.
However, Lightcap further teaches, wherein the animation of the animated virtual representation of the anatomical body part includes two-dimensional animations representing movement of the anatomical body part in three-dimensional space ([0039], [0047]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Revie with wherein the animation of the animated virtual representation of the anatomical body part includes two-dimensional animations representing movement of the anatomical body part in three-dimensional space as taught by Lightcap in order to enhance a clinician’s visual guidance during a procedure.

Regarding claims 16 and 31, Revie modified by Ben-Haim, Chien, Sarin and Lightcap discloses the limitations of claim 14 as stated above. Although, Revie further discloses a representation of a surgical implant that is updated according to its tracked position (e.g. “images of real and virtual implants” [0185], [0195]), Revie fails to disclose wherein the animation of the animated virtual representation of the anatomical body part includes an animated representation of a surgical implant.
(“graphical models (e.g., CAD models of implants, instruments, anatomy, etc.), graphical representations of a tracked object (e.g., anatomy, tools, implants, etc.), digital or video images” [0039]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Revie with wherein the animation of the animated virtual representation of the anatomical body part includes an animated representation of a surgical implant as taught by Lightcap in order to enhance a clinician’s visual guidance during a procedure.

	Regarding claims 17 and 32, Revie modified by Ben-Haim, Chien, Sarin and Lightcap discloses the limitations of claim 14 as stated above. Although, Revie further discloses a representation of a surgical tool that is updated according to its tracked position (e.g. “images of real and virtual implants and instruments” [0185], [0195]), Revie fails to disclose wherein the animation of the animated virtual representation of the anatomical body part includes an animated representation of a surgical tool.
	However, Lightcap further teaches wherein the animation of the animated virtual representation of the anatomical body part includes an animated representation of a surgical tool (“graphical models (e.g., CAD models of implants, instruments, anatomy, etc.), graphical representations of a tracked object (e.g., anatomy, tools, implants, etc.), digital or video images” [0039], [0043]).


Regarding claims 18 and 33, Revie modified by Ben-Haim, Chien, Sarin and Lightcap discloses the limitations of claim 14 as stated above. Revie further discloses wherein the animation of the animated virtual representation of the anatomical body part includes a representation of surgical steps to be performed with respect to the anatomical body part (“The method can include creating a surgical plan defining the intended implantation positions for the first and/or second orthopaedic implants. An image of a part of the body of the subject can be registered with the position of the part of the body of the subject in the reference frame of the tracking system. The surgical plan can be registered with the tracking system. The current positions of the first and/or second orthopaedic implants are determined. A first image representing the part of the body of the patient, a second image representing the current position of the first orthopaedic implant and/or a third image representing the current position of the second orthopaedic implant can be displayed. An indication of the planned positions of the first and/or second orthopaedic implants derived from the surgical plan can also be displayed.” [0101]; also see [0330]).

Regarding claims 19 and 34, Revie modified by Ben-Haim, Chien, Sarin and Lightcap discloses the limitations of claim 18 as stated above but Revie fails to disclose wherein the 
However, Lightcap further teaches wherein the representation of surgical steps to be performed with respect to the anatomical body part is an animated representation of surgical steps that represent movement of aspects of the surgical step in three-dimensional space as the anatomical body part is moved (“Additionally, by tracking not only the surgical tool but also the relevant anatomy, the surgical system can compensate for movement of the relevant anatomy during the surgical procedure (e.g., by adjusting a virtual object that defines an anatomical cutting boundary in response to the detected movement of the physical anatomy).” [0043]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Revie with wherein the representation of surgical steps to be performed with respect to the anatomical body part is an animated representation of surgical steps that represent movement of aspects of the surgical step in three-dimensional space as the anatomical body part is moved as taught by Lightcap in order to enhance a clinician’s visual guidance during a procedure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527. The examiner can normally be reached M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A./Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793